Title: From Thomas Jefferson to William Bentley, 19 August 1805
From: Jefferson, Thomas
To: Bentley, William


                  
                     Sir 
                     
                     Monticello Aug. 19. 05
                  
                  Your favor of July 18. was duly recieved, and I with pleasure forward to you the expressions of my respect & esteem for the venerable General Starke, whose name lately mentioned in the newspapers, had excited in me, at the time, the sensations which the recollection of his services were calculated to inspire. I had been witheld from expressing them to him by a doubt of the propriety of such a step from one who is personally unknown to him. Disinterested esteem, however, & approbation, cannot be unacceptable to any one. I therefore take the liberty of solliciting your delivery of the inclosed letter to him. And I perform this duty with the more pleasure as it furnishes an occasion of tendering to yourself my friendly salutations, & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               